Mr. PRESIDING JUSTICE GREEN, concurring in part and dissenting in part: I agree that the alleged contempt was indirect in nature and required the formalities of petition, notice and hearing. The possible reasons for the failure to give notice of the intended use of the door concerned matters not before the court. I concur in the decision to reverse the finding of contempt and the sentence imposed. I dissent from the decision not to remand the case back to the trial court for a hearing upon a proper petition with proper notice. A court has need to enforce its discovery orders. The exclusion of defense evidence for failure to comply with discovery is discouraged. Contempt is an appropriate alternative. When an attorney is under order to disclose the evidence he intends to use, I do not deem the unexplained failure to disclose an exhibit which the attorney had made earlier preparation to use to be an insufficient factual basis for a contempt finding. The purpose of permitting the respondent a hearing is to give him a chance to counter this evidence and to make what explanation he can. I would remand the case for that purpose.